Exhibit 10.1

 

FOURTH AMENDMENT TO LEASE

 

 

 

THIS AGREEMENT, dated for reference purposes only, June 23, 2003, is made by and
between Union Bank of California, N.A., as Successor in Interest to Copper
Mountain Trust Corporation, Trustees, for Quest Group Trust VI (“Landlord”), and
Pixelworks, Inc., an Oregon Corporation (“Tenant”).

 

 

RECITALS:

 

A.                                   The parties hereto entered into a Lease
dated May 1, 1998, and amended by Addendum A dated May 1, 1998 and First
Amendment to Lease dated August 11, 2000, and Second Amendment to Lease dated
January 24, 2001, and Third Amendment to Lease dated March 1, 2002 (the
“Lease”), for certain real property commonly known as Suite 207, 4,671 rentable
square feet, Suite 111, 997 rentable square feet, Suite 110, 1,742 rentable
square feet, Suite 107, 1,910 rentable square feet, Suite 105, 1,374 rentable
square feet, and Suite 100, 3,029 rentable square feet, for a total of 13,696
rentable square feet, known as the “Premises”, located in Lakeside Center, a
Class A office building described as 8100 S.W. Nyberg Road, Tualatin, Oregon
97062.

 

B.                                     The parties desire to amend certain
provisions thereof.

 

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

 

1.               Effective October 1, 2003, Tenant and Landlord agree to extend
the lease term for an additional 12 months, through September 30, 2004.  The
base rent for the Premises (13,696 rentable square feet) shall be $22.00 per
rentable square foot per year or $25,109.00 per month through September 30,
2004.

 

2.               Tenant will lease the Premises in “as is” condition.  Any
tenant improvements to the Premises would be at Tenant’s cost with Landlord
approval.  Any tenant improvement construction work must be performed by a
contractor signatory to the construction unions.

 

3.               Tenant’s base year for operating expenses for the Premises
shall continue to be calendar year 2002.  Prorata share of operating expenses
for the Premises shall be 24.72%.

 

4.               Landlord does not pay a broker fee on the Premises lease
extensions.

 

5.               As amended by this Fourth Amendment to Lease, the Lease shall
remain in full force and effect, including all items in the Fourth Amendment to
Lease now signed.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease Amendment.

 

 

LANDLORD:

 

TENANT:

 

Union Bank of California, N.A., as Trustee

 

Pixelworks, Inc., an Oregon Corporation

for Quest Group Trust VI

 

 

 

 

 

 

 

 

 

By:

 /s/ Tim West

 

By:

 /s/ Hans Olsen

 

Tim West, Vice President

 

 

  Hans Olsen, Executive Vice President

 

 

 

 

Date: 7/11/03

 

Date: 6/30/03

 

 

--------------------------------------------------------------------------------